TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-01-00275-CR
                                     NO. 03-01-00320-CR




                                   Joseph Heiser, Appellant

                                                v.

                                  The State of Texas, Appellee



 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT
   NO. 00-141-K26, HONORABLE BILLY RAY STUBBLEFIELD, JUDGE PRESIDING



              Appellant’s motion to dismiss these appeals is granted. See Tex. R. App. P. 42.2(a).

All other pending motions are dismissed. The appeals are dismissed.




                                            __________________________________________

                                            Bea Ann Smith, Justice

Before Justices Kidd, B. A. Smith and Puryear

Dismissed on Appellant’s Motion

Filed: June 29, 2001

Do Not Publish